The first exception presents the question whether in a proceeding for compensation for damages for land taken for a public use, the witnesses can be permitted to give their opinion or estimate of the amount of *Page 240 
damages sustained. In Tingley Brothers v. City of Providence,8 R.I. 493, substantially the same question was decided in the negative. We adhere to that decision, which is abundantly supported by the cases cited for the defendant.
The second exception raises the question whether the owner can be permitted to testify what in his opinion is the value of the land taken, it appearing that he has been for many years familiar with its uses and capabilities, and has lived in the neighborhood and cultivated it, being by occupation a farmer. We think it would be proper to permit a farmer living in the vicinity of farming land which has been taken, and with which he is familiar, to testify what in his opinion is its value for farming purposes. A farmer, by his experience and by his association with other farmers, may be assumed to have peculiar means of information which qualify him to give an opinion as an expert upon that question. In any case where farming land is taken, an answer to the question so restricted might afford light, and of course if the land was valuable only for farming purposes, would be equivalent to the witness's giving his opinion of the salable or market value. But many farms in this State have a value quite independent of their value for farming purposes. For instance, the value of a farm lying near a growing city or village, or on the line of a railroad, is often very greatly enhanced by the probability that it may be in demand for house lots. And many farms lying along Narragansett Bay are much more highly prized for their attractiveness as summer resorts than for their value simply as farms. And so a farm may be valued for some other natural or artificial charm or peculiarity which adds nothing to it for agricultural purposes. Values of this sort are just as real as any other, but they are not such as farmers are specially qualified to appraise, and therefore to allow farmers to give their opinions without restriction whenever farming lands are taken, would be quite as likely to result in the introduction of misleading as of enlightening testimony. In the case at bar the question was entirely unrestricted, and there is nothing to show that the land taken was only valuable for farming purposes. We do not see therefore that the court below committed any error in refusing to permit the questions to be answered.
Exceptions overruled, and judgment of the Court of CommonPleas affirmed, with the additional costs of this court. *Page 241